Opinion op the Court. The motion must be denied. It is the bond of Thomas B. Wood, on his own admission; and it does not lie in his mouth to avoid it by swearing to his own turpitude, nor even by shewing that he had innocently, but without authority, written the name of Isaiah Wood.
If a bond on the face of it, purports to be the joint bond of two or more, but is executed and delivered, by one only, it is his several bond. The cases cited by counsel, (viz: Motteux v. St. Aubin et al, 2 W. Bl. 1133; Green et al v. Beals, 2 Caine’s R. 254; and Gerard v. Basse, et al. 1 Dall. R. 119) are full and satisfactory upon the point.

Motion denied with costs.